Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00063-CV

                                  The STATE of Texas,
                                       Appellant

                                            v.

     CPS ENERGY f/k/a City Public Service f/k/a San Antonio Public Service Company,
                                      Appellee

                    From the Probate Court No. 1, Bexar County, Texas
                              Trial Court No. 2017ED0021
                         Honorable Kelly Cross, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. Costs of the appeal are taxed against the appellant.

      SIGNED July 18, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice